Citation Nr: 1313912	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-18 304	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Huntington, West Virginia, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for tinnitus.  An October 2007 rating decision confirmed and continued the denial of the claim for service connection for tinnitus.  

In a statement in support of claim (VA Form 21-4138), received in November 2007, the Veteran requested a local hearing before a Decision Review Officer at the RO.  By letter, dated in February 2009, the Veteran was advised that he was scheduled for a hearing on April 10, 2009.  However, on April 8, 2009, the Veteran requested that his hearing be cancelled.  See 38 C.F.R. § 20.704(e) (2012).  

In a rating action of January 2009, the RO increased the evaluation for service-connected scars of the left forearm from 10 percent to 20 percent, effective October 24, 2008.  A notice of disagreement (NOD) with that determination was received in April 2009.  Subsequently, a rating action in October 2009 changed the effective date of the increase.  A statement of the case (SOC) was issued in October 2009.  However, the record currently available to the Board in the file and in Virtual VA contains no substantive appeal with respect to that issue, and this issue has not been certified to the Board.  Therefore, that issue will not be addressed by the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2012).  


FINDING OF FACT

Tinnitus likely pre-existed military service, but there is no clear evidence that it did or that it did not worsen during service.  



CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2006 and August 2006 from the RO to the Veteran, which were issued prior to the RO decision in January 2007.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  

It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided a medical opinion.  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Background

The Veteran served on active duty from January 1995 to January 2000.  The records indicate that his military occupational specialty was a helicopter mechanic.  The service treatment records (STRs) are negative for any complaints or findings of tinnitus.  

The Veteran's claim for service connection for tinnitus (VA Form 21-4138) was received in December 2005.  The Veteran asserted that he had ringing in his ears that he believed was due to his duties as a helicopter mechanic.  The Veteran explained that, as a helicopter mechanic, he was on the flight line around loud noises from the engines and helicopters.  The Veteran related that he has experienced ringing since he left service, and it continues to worsen.  

Submitted in support of the Veteran's claim were VA progress notes dated from September 2002 to August 2006.  These records are completely silent with respect to any complaints or findings of tinnitus.  

Also submitted in support of the claim was a statement from the Veteran's ex-wife, dated in September 2006, indicating that during his period of military service, the Veteran complained about hearing a buzzing sound.  She noted that the Veteran continues to complain of hearing that sound; in fact, she stated that the Veteran was unable to go to sleep without the television on to drown out the "sounds."  

The Veteran was afforded a VA audiological evaluation in November 2006.  The Veteran complained of low level tinnitus when in extreme quiet; he stated that he needed more volume to hear the television and other people.  It was noted that the Veteran was a helicopter mechanic in the Marine Corps for approximately 4 years, and he was exposed to some gunfire during training.  The examiner noted that the Veteran showed a slight noise notch at 6000 Hertz bilaterally upon his enlistment in December 1994; he also noted that the last examination in the military was found to be in July 1999, and showed no more than a 5 to 10 decibel change from 5000 to 4000 Hertz level in the left ear and 5 decibels better in the right ear than his enlistment testing.  It was noted that the Veteran had bilaterally tinnitus, but there was no particular circumstance of onset.  Pure tone testing showed his hearing to be clinically normal across the frequency range; speech recognition was excellent bilaterally.  The examiner stated that no significant changes were noted in the Veteran's hearing based on his STRs.  The examiner also stated that the Veteran has had a decrease at 6000 Hertz since his entry in the military, and this loss at 6000 Hertz is at least as likely as not the reason for his tinnitus.  The examiner explained that that loss did not appear to have been exacerbated by the Veteran's exposure to noise in the military; therefore, it was less likely than not a factor in his tinnitus.  


III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish service connection, the record must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist claimants in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  

The Board notes that a lay person is competent to describe what comes to the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is seeking service connection for tinnitus.  He has indicated that he experienced it during service and since.  The Veteran's DD Form 214 indicates that he worked as a Helicopter Mechanic.  The Board accepts that the Veteran was exposed to noise in service and has a current diagnosis of tinnitus.  

The STRs are negative for any complaints or findings of tinnitus, and the November 2006 VA examiner stated that hearing loss did not appear to be exacerbated by the Veteran's exposure to noise in the military; however, the examiner appears to have concluded that the Veteran's tinnitus was due to his hearing loss, which loss was shown on his enlistment examination report.  

The salient point to be made is that tinnitus itself was not shown at the time of entry, so the Veteran is presumed sound as to tinnitus.  This means that clear and unmistakable evidence showing that tinnitus pre-existed service and was not aggravated thereby is required to rebut the presumption.  38 U.S.C.A. § 1111.  Implicit in the examiner's statement that the tinnitus was related to the hearing loss is a finding that tinnitus was likely evident during military service.  This is also consistent with the Veteran's own account of having had tinnitus during service and since.  The examiner did not say that the tinnitus clearly pre-existed service or that it clearly was not exacerbated by the noise exposure in service.  The audiologist merely referred to it as having "likely" been due to the hearing loss shown at entry and that it did "not appear to be exacerbated by [the Veteran's] exposure to noise in the military."  This does not rise to a clear and unmistakable (undebatable) level.  Because there is no clear and unmistakable evidence that the tinnitus pre-existed service and was not aggravated thereby, and because the Veteran appeared to have it during service and thereafter, a grant of service connection is warranted.


ORDER

Service connection for tinnitus is granted.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


